UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6474



JIMMY G. GILCHRIST, SR.,

                                             Petitioner - Appellant,

          versus


GEORGE   T.  HAGAN,   Warden   of  Allendale
Correctional   Institution;   JOHN   OZMINT,
Director of the South Carolina Department of
Corrections; STATE OF SOUTH CAROLINA; HENRY
DARGAN MCMASTER, Attorney General for South
Carolina,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (CA-04-21895-6)


Submitted:   August 26, 2005            Decided:   September 14, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy G. Gilchrist, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jimmy G. Gilchrist, Sr., seeks to appeal the district

court’s order accepting the report and recommendation of the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).      The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude on the reasoning of the district court that

Gilchrist has not made the requisite showing.                See Gilchrist v.

Hagan, No. CA-04-21895-6 (D.S.C. Mar. 11, 2005).              Accordingly, we

deny    Gilchrist’s     motions   to    expedite   the   appeal   and    for   the

appointment of counsel, deny a certificate of appealability, and

dismiss the appeal.        We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in   the




                                       - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -